Title: From Alexander Hamilton to James Wilkinson, 1 May 1800
From: Hamilton, Alexander
To: Wilkinson, James


          
            Sir,
            NY. May 1st. 1800
          
          The sentence of dismission from the service of the United States passed by on Lieutenant Kremer by the Court Martial which sat in his case was ratified on the eighteenth of September last by the President of the U States. You will be pleased to see that the sentence is carried into effect—
           Genl Wilkinson
        